FILED
                            NOT FOR PUBLICATION                                 JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10098

               Plaintiff - Appellee,             D.C. No. 1:13-cr-00379-LJO

 v.
                                                 MEMORANDUM*
DAVID ESCOBAR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      David Escobar appeals from the district court’s judgment and challenges the

36-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Escobar argues that the district court procedurally erred by failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consider his mitigating arguments and statements at allocution, and instead

imposing a predetermined sentence on the basis of a prior promise. Because

Escobar did not raise this objection before the district court, we review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The court properly considered the need to sanction Escobar

for violating the terms of supervision and breaching the court’s trust. See United

States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006). Further, the record reflects

that the court reviewed Escobar’s sentencing materials, listened to his mitigating

arguments and statements at allocution, and considered the 18 U.S.C. § 3583(e)

sentencing factors.

      AFFIRMED.




                                           2                                    15-10098